





CITATION:
The Investment Administration Solution
          Inc. v. Silver Gold Glatt & Grosman LLP, 2011 ONCA 658



DATE: 20111021



DOCKET: C53383



COURT OF APPEAL FOR ONTARIO



Goudge, Juriansz and MacFarland JJ.A.



BETWEEN



The Investment Administration Solution Inc.



Plaintiff (Appellant)



and



Silver
          Gold Glatt & Grosman LLP and

SGGG Fund Services Inc.



Defendants (Respondents)



John P. Ormston, for the appellant



Jonathan F. Lancaster, for the respondents



Heard: August 11, 2011



On appeal from the judgment of Justice
          P. Theodore Matlow of the Superior Court of Justice, dated February 7, 2011.



Juriansz J.A.:





OVERVIEW

[1]

The appellant, Investment Administration Solutions Inc. (IAS), is
    appealing a decision of Matlow J. of the Superior Court of Justice dated February
    7, 2011. The motion judge granted summary judgment dismissing IASs action
    against the respondents, Silver Gold Glatt & Grosman LLP (SGGG) and SGGG
    Fund Services Inc. (SGGG Fund Services). On October 30, 2009, IAS commenced
    an action against SGGG for inducement of breach of contract and unlawful
    interference with economic relations. The motion judge found that the facts
    pleaded did not allege inducement of a breach of contract and that, moreover,
    the action was barred by the
Limitations Act, 2002
, S.O. 2002, c. 24,
    Sched. B.

[2]

IAS delivers third party outsourcing solutions in fund accounting and
    record keeping back office services. These are known as TPA services. SGGG Fund
    Services is a competitor of the appellant. SGGG is a firm of chartered accountants
    in Toronto and two of its partners are founders and principals of SGGG Fund
    Services.

[3]

The basis of IASs action was that its former client, Quadrexx Asset
    Management Inc. (Quadrexx), discontinued using IASs services and instead
    retained the respondents. On September 26, 2006, Quadrexx notified IAS that it
    would not be renewing its Investment Services Agreement with IAS when it
    expired on December 31, 2006. After December 31, 2006, Quadrexx retained SGGG
    and SGGG Fund Services. Quadrexx switched service providers because the
    respondents promised big cashflow savings. The respondents were able to provide
    such savings because they provided both accounting and TPA services bundled
    together. The premise of IASs action was that SGGGs bundling of accounting
    services and TPA services contravened the Rules of Professional Conduct of the
    Institute of Chartered Accountants of Ontario (ICAO).

[4]

IAS filed a complaint with ICAO against SGGG on April 29, 2008. That
    complaint proceeded through several stages and eventually, on August 11, 2009,
    Division B of the Professional Conduct Committee closed the complaint file with
    guidance and advice saying in its reasons:

26.  On reviewing all of the information gathered
    Division B was concerned that Ms. Grosman, in her role as a marketer to
    potential clients of both SGGG and SGGG Fund Services Inc. (FSI), might have
    caused SGGG to be in breach of Rule 216
.
This concern centres on the
    fact that Ms. Grosman is, in effect, referring clients of SGGG to FSI by
    advising these clients of the existence of and the services provided by, FSI.

27.  Because of the ownership interests of partners
    of SGGG in FSI, there is a direct benefit being received by the partners from
    the referral.

28.  In the view of Division B, it is not appropriate
    for SGGG to permit Ms. Grosman to act as the marketer for SGGG and refer SGGG
    clients to FSI. Doing so jeopardizes the independence of the chartered
    accounting firm and, in the view of the committee, may result in a breach of
    Rule 216.

29.  Nor may Ms. Grosman act as the marketer for
    FSI and refer clients of FSI to SGGG. FSI is a related business to SGGG within
    the meaning of Rule 407 and consequently Rule 216 applies to FSI.

30.  The Committee notes, however, that Ms.
    Grosman, should she choose to act as the marketer for FSI, may also act as the
    marketer for SGGG to prospective clients who are not clients of FSI.

[5]

IAS concedes that it has no claim for inducing breach
    of contract, because Quadrexx did not terminate the contract with IAS; rather, Quadrexx
    did not renew the contract at the end of its term. However, IAS submits it
    should have been allowed to proceed with a claim for interference with economic
    relations. It submits that SGGGs breach of the Rules of Professional Conduct
    supplies the wrongful interference required by the tort.

[6]

SGGG and SGGG Fund Services submit that the claim is statute barred
    because IAS instituted its action on October 30, 2009, which was more than
    three years after Quadrexx gave notice that it would be changing service providers.
    IAS takes the position
that the limitations period did not
    begin to run until the
Professional Conduct Committee
found
    on
August 11, 2009 that
SGGG breached the Rules. IAS
    submits that it did not know, and could not have known, that the respondents
    bundled pricing scheme was unlawful until it received the reasons of
Professional
    Conduct Committee
.

[7]


IASs position on appeal is that there is a
    genuine issue for trial as to whether the claim for the tort of intentional
    interference with economic relations was discoverable before it received
the reasons of
Professional Conduct Committee
. More specifically, IAS submits it is a genuine issue for trial
    whether it knew, before the disposition of the Professional Conduct Committee,
    that a proceeding would be an appropriate means of seeking a remedy within the
    meaning of s. 5(1)(a)(iv) of the
Limitations Act, 2002
.

[8]

I would dismiss the appeal for the reasons that follow.

ANALYSIS

[9]

In my view, the record does not support the factual premise of IASs
    argument, i.e. that SGGG was found to have breached the Rules. In its
August 11, 2009 disposition of IASs complaint, the Professional
    Conduct Committee did not, and could not, make such a finding
. The committee
    made this clear in its correspondence with IAS.

[10]

Upon its initial receipt of the
    complaint, the Professional Conduct Committee provid
ed documentation to
    IAS explaining its role and procedures. The Professional Conduct Committee
    investigates written complaints received about ICAO members and may lay charges
    of professional misconduct against its members. When such charges are laid, a
    formal hearing is held in front of the ICAOs Discipline Committee in accordan
ce with the provisions of the
Statutory Powers
    Procedure Act
, R.S.O. 1990, c. S.22

and the bylaws of the ICAO. The
    Discipline Committee, not the Professional Conduct Committee, decides whether
    the member is guilty or not guilty and determines the appropriate sanction. The
    documentation stated the following about the disposition of the Professional
    Conduct Committee:

The Professional Conduct Committee, after
    considering the information before it, may conclude:

·

the respondent did not breach the rules of professional conduct and
    the file should be closed;

·

a breach of the rules of professional conduct may have taken
    place but the method does not justify the laying and prosecuting of charges
    before the ICAOs Discipline Committee. In these cases, the professional
    conduct committee may provide guidance and advice to a member to assist the member
    in avoiding a similar situation in the future; or

·

a breach of the rules of professional conduct has taken place and
    charges should be laid.

[11]

The reasons of the Professional Conduct Committee and its covering
    letter

reflect its role and authority. The Professional Conduct Committee
    in paragraph 24 of its reasons determined that it was appropriate in this case
    to close the file with guidance and advice. In paragraph 25, the committee
    explained that it provides guidance in cases where it has been demonstrated
    that a member
may
have breached a rule of professional conduct but the
    laying of charges is not warranted (emphasis in original). In paragraph 26, the
    committee stated that in this case, Ms. Grosman
might
have caused SGGG
    to be in breach of Rule 216 (emphasis added). In its covering letter, the Professional
    Conduct Committee explained to IAS that it provided guidance and advice to SGGG
    based on conclusions reached by the Committee in reliance on information that
    has not been tested in a formal, adjudicative process.

[12]

In its August 11, 2009 report, Division B of the Professional Conduct
    Committee stated its view that it is not appropriate for SGGG to permit Ms.
    Grosman to act as the marketer for SGGG and refer SGGG clients to FSI. Doing so
    jeopardizes the independence of the charted accounting firm and, in the view of
    the committee, may result in a breach of Rule 216. This expression of the
    Professional Committees views must be understood in the context of ICAOs bylaws,
    which bestow the jurisdiction to make a finding that a member has actually breached
    the Rules on the Discipline Committee, not the Professional Conduct Committee.  Here
    the Professional Conduct Committee decided not to lay charges against SGGG;
    instead, it decided to provide SGGG with guidance and advice and close the
    file. The most it could say, as it did say, is that there
may
have been
    a breach of the Rules. There has been no formal determination that SGGG
    breached the Rules by the body with jurisdiction to make such a determination.

[13]

I conclude that IASs principal argument simply lacks a factual
    foundation.

[14]

IAS argues that it is inconsequential whether or not the ICAO issued
    full disciplinary prosecution of a definitive breach of the rules. All that is
    required is that IAS discovered something new in support of its cause of
    action. The something new that IAS discovered was that the investigative arm
    of ICAO formed the opinion that SGGG may have breached the Rules. This
    information was not required for IAS to know that a proceeding would be an appropriate
    means to seek to a remedy, as required by s. 5(1)(a)(iv) of the
Limitations
    Act
,
2002
.

[15]

The discovery of a new fact that might help the plaintiffs case does
    not restart the limitations period. As Rouleau J.A. put it in
Lawless v.
    Anderson
, 2011 ONCA 102, 276 O.A.C. 75, at para. 23, the question to be
    posed is whether the prospective plaintiff knows enough facts on which to base
    its allegations. In this case, IAS knew sufficient facts to lodge its complaint
    against SGGG with the ICAO. It knew that Quadrexx decided not to renew its
    contract with IAS because the respondents were able to provide IAS with bundled
    services and concomitant savings, and it knew, or could have known, of the ICAOs
    Rules. The determination that SGGG's acts may have breached the Rules is not a
    material fact on which the claim is based. Learning of it was not essential for
    the claim. The material facts were the conduct of SGGG, and the Rules, which
    IAS knew as of the end of 2006. The appeal must be dismissed.

[16]

These reasons should not be read to suggest that a formal determination
    by the ICAO that SGGG breached the Rules by the Discipline Committee would be
    required to support the tort of intentional interference with economic
    relations, nor that a breach of Rules, in and of itself, would necessarily
    constitute the necessary "unlawful conduct" against the plaintiff
    required by the tort.

CONCLUSION

[17]

I would dismiss the appeal and fix costs in favour of the respondent in
    the amount of $13,500, inclusive of disbursements and all applicable taxes.

RELEASED:  Oct. 21, 2011                                                R.G.
    Juriansz J.A.

STG                                                                                  I
    agree S.T. Goudge J.A.

I
    agree J. MacFarland J.A.


